The claimant and the employer filed an agreed settlement before the State Industrial Commission based upon a partial permanent injury to the claimant's finger. The settlement was approved by the Commission. Thereafter the claimant filed a petition with the Commission alleging that a change of condition had occurred to claimant's hand since the settlement for injury to claimant's finger; that said change in condition of the hand was caused by injury to the finger.
In my judgment, the evidence before the Commission on claimant's change of condition warranted the award made by the State Industrial Commission. Also, in my judgment, the award should be modified and affirmed instead of vacating it in its entirety and remanding the same to the Commission.
Note. — See under (1) 28 Rawle C. L. 823; R. C. L. Perm. Supp. p. 6246. (5) annotation in 7 A. L. R. 545; 28 Rawle C. L. 822; R. C. L. Perm. Supp. 6246. *Page 67